Citation Nr: 1227217	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  12-10 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office 
in Newington, Connecticut


THE ISSUE

Entitlement to service connection for a cervical spine disability as secondary to a service-connected thoracolumbar spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 





INTRODUCTION

The Veteran had active military service from April 1943 to November 1945.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.  

In his substantive appeal, the Veteran requested a hearing at the RO before a member of the Board.  However, in a May 2012 statement, the Veteran withdrew his request for a hearing and indicated that he wanted his case forwarded to the Board without further delay.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 


REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to service connection for a cervical spine disability is decided.  

The Veteran has asserted that he has developed increased neck pain as a result of his service-connected thoracolumbar spine disability.  

In a September 2011 letter, the Veteran's VA Medical Center treating physician reported that the Veteran's chronic and worsening neck pain was a consequence of his old back injury and that it had progressed to a point that the Veteran was significantly disabled.  The examiner did not provide a rationale for his opinion.  

The Board notes that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  As the Veteran's VA Medical Center treating physician did not provide a rationale for his opinion, the opinion cannot serve as the basis of a grant of entitlement to service connection.  

In November 2011, the Veteran was afforded a VA examination.  The examiner diagnosed degenerative joint disease (DJD) of the cervical spine.  The VA examiner opined that the disability was less likely than not proximately due to or the result of the Veteran's service-connected disability.  In this regard, the examiner reported that the September 2011 opinion provided by the Veteran's treating VA Medical Center physician was an unsubstantiated opinion that was made without access to the Veteran's claims file.  Further, the VA examiner reported that the opinion was made without reasoning or evidence to support it.  The examiner reported that the Veteran sustained a lifting injury of his lumbar spine in 1944 and that there was no documentation of a neck injury in service or onset of such for 40-50 years after the initial lumbar spine injury.  

The Board notes that service connection may be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

As the VA examiner failed to opine as to whether the Veteran's cervical spine disability was aggravated by his service-connected thoracolumbar spine disability, this opinion is inadequate for adjudication purposes.  

Therefore, the Veteran should be afforded a new VA examination to determine the nature and etiology of his cervical spine disability.

Additionally, current treatment records should be obtained before a decision is rendered in this case.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records.

2. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of his cervical spine disability.  The claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the examination results and the review of the record, the examiner should provide an opinion with respect to the Veteran's cervical spine disability as to whether there is a 50 percent or better probability that the disorder was caused or chronically worsened by his service-connected thoracolumbar spine disability.

The supporting rationale for all opinions expressed must be provided.  

3. The RO or the AMC should undertake any other development it determines to be warranted.  

4. Then, the RO or the AMC should readjudicate the Veteran's claim on appeal based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

